Matter of People of the State of New York ex rel.  Reed v Niagara County Dist. Attorney (2022 NY Slip Op 05440)





Matter of People of the State of New York ex rel.  Reed v Niagara County Dist. Attorney


2022 NY Slip Op 05440


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


667 OP 22-00303

[*1]IN THE MATTER OF PEOPLE OF THE STATE OF NEW YORK EX REL. ROBERT I. REED, PETITIONER,
vNIAGARA COUNTY DISTRICT ATTORNEY, RESPONDENT. 


ROBERT I. REED, PETITIONER PRO SE.

	Proceeding pursuant to CPLR article 70 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 7002 [b] [2]) for a writ of habeas corpus and other relief. 
It is hereby ORDERED that said petition is unanimously dismissed without costs as moot.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court